



Exhibit 10.1


SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”) is made and entered into by and
between Pluralsight, LLC, a Nevada limited liability company (the “Company”),
and Joseph DiBartolomeo, an individual, residing in New Jersey (“Employee”).
RECITALS
A.Employee is Chief Revenue Officer for the Company and is employed as an
at-will employee.


B.Employee executed the Confidentiality, Intellectual Property Assignment, and
Non-Solicitation Agreement on or about June 9, 2016 and an Addendum to the
Confidentiality, Intellectual Property Assignment, and Non-Solicitation
Agreement on September 15, 2017 (collectively, the “CINSA”), which are attached
as Exhibit A to this Agreement.


C.Employee executed the Executive Employment Agreement on or about September 15,
2017 (the “Employment Agreement”), which is attached as Exhibit B to this
Agreement.


D.The CRO Compensation Plan for 2019 (the “Compensation Plan”) sets forth
Employee’s compensation package.


E.Employee executed an Incentive Unit Offer Letter on or about September 30,
2016 and an Amendment No. 1 to that Incentive Unit Offer Letter on or about
September 30, 2016 both of which are subject to the Pluralsight Holdings, LLC
2013 Incentive Unit Plan (the “RCU Agreements”); two Restricted Stock Unit
Agreements on or about April 20, 2018, which is subject to the 2017 Equity
Incentive Plan (the “RSU Agreements”), and an option agreement on or about May
17, 2018, which is subject to 2018 Equity Incentive Plan (collectively, the
“Equity Agreements”).


F.The parties have determined to terminate their employment relationship.


G.Employee and the Company desire to document the termination of Employee’s
employment relationship and fully resolve all employment and other related
matters between them, as well as all claims and potential claims or disputes.


AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows, effective
as of the Effective Date:
1. Employment Relationship.


a.
Compensation. Employee shall be entitled to continued payment of the Base
Salary, as that term is defined in the Employment Agreement and Compensation
Plan, through the first day of Garden Leave, as that term is defined in Section
1(b), and any commissions earned through July 31, 2019, as commissions are
defined in the 2019 Incentive Compensation Plan, the Employment Agreement,
and/or the Compensation Plan. Employee agrees that he shall not be eligible for
any (i) incentive compensation pursuant to the 2019 Incentive Compensation Plan
or the Compensation Plan after July 31, 2019 or (ii) bonuses or accelerators
pursuant to the Employment Agreement or the Compensation Plan after July 31,
2019.








--------------------------------------------------------------------------------





b.
Garden Leave. Contingent upon Employee signing this Agreement and not timely
revoking, and subject to Sections 9.2 and 9.2.4 of the Employment Agreement, the
Company agrees:



i.
Beginning on August 2, 2019, Employee shall be placed on paid administrative
leave (“Garden Leave”) until the Separation Date, as defined in Section 1(c).
During Garden Leave, Employee shall perform such employment duties as may be
required by the Company from time to time, which may also include, but not be
limited to, altering and/or removing Employee from his current active duties and
responsibilities; excluding him from the Company’s workplaces; limiting and/or
prohibiting Employee’s contact and communications with the Company’s customers,
suppliers, vendors, officers, board members, other employees or representatives;
and limiting or terminating Employee’s access to the Company’s computer systems,
programs, and email. At all times during Garden Leave, Employee shall make
himself available to and shall assist the Company (as the Company may require)
in transitioning his role and responsibilities to others and to otherwise answer
questions from the Company.

ii.
During Garden Leave, the Company will continue to pay Employee’s Base Salary
(the “Payment”) less applicable withholdings, in accordance with the Company’s
regular payroll practices, and Employee will continue to be eligible to
participate in the Company’s employee benefit plans in accordance with their
terms. The Company will deposit the Payment into to the bank account where the
Company has been transmitting Employee’s pay immediately prior to Garden Leave.
It shall be the responsibility of Employee to notify the Company of any changes
to Employee’s direct deposit banking institution in accordance with Company
policy. Employee will not be eligible for or accrue rights to any commissions,
bonuses, and/or accelerators during Garden Leave except as provided in Section
1(a).

iii.
Employee agrees and acknowledges that, except as provided in Section 2, he shall
forfeit all right, title, and interest in any unvested equity, including the
equity granted in the Equity Agreements. All vesting of such equity awards shall
terminate at the end of the day immediately preceding the first day of Garden
Leave. Furthermore, Employee agrees and acknowledges that he shall no longer be
eligible to participate in the Company’s Employee Stock Purchase Plan (“ESPP”).
Any amounts contributed by Employee to ESPP during the purchase period that was
open immediately prior to the start of Garden Leave will be returned to
Employee. Employee understands that no shares will be purchased by the Company
on his behalf at the end of the purchase period.

iv.
While on Garden Leave, Employee must continue to adhere to the Company’s
policies and procedures, including without limitation the Insider Trading
Policy, and the terms and conditions of the Employment Agreement and the CINSA
that are designed to survive termination of the employment relationship. The
parties acknowledge and agree that all restrictive covenants contained in the
Employment Agreement or the CINSA intended by their terms to begin upon
termination of employment, shall begin to run on the Separation Date.

v.
The Company reserves the right, in its sole discretion, to terminate Employee’s
employment during Garden Leave for any reason not prohibited by law and without
prior notice. Notwithstanding and subject to Section 2 of this Agreement,
Employee shall continue to receive the Payment through July 31, 2020.

vi.
The parties intend that the exceptions to 29 U.S.C. § 409A for severance pay and
the short-term deferral rule apply, provided however that, in the event the
Severance Payment must be deferred under § 409A, Section 9.2.2 of the Employment
Agreement shall control the timing of the Severance Payment.






--------------------------------------------------------------------------------





c.
Separation Date.

i.
Employee’s employment with the Company and any of its affiliates shall terminate
effective the earlier of (1) July 31, 2020 or (2) the date Employee’s employment
with the Company terminates (the “Separation Date”). For the purposes of this
Agreement, and during Garden Leave, Employee shall be permitted to act in an
advisory or consulting role for another company and/or to serve on the board of
directors of another company without triggering a termination of employment from
the Company so long as such advisory, consulting, or board role: (1) does not
violate (a) Sections 7, 8, or 9 of this Agreement, (b) any of Employee’s
restrictive covenants or (c) other duties to the Company imposed by law; (2)
does not materially interfere with his ability to perform any of the job duties
the Company may require of him during Garden Leave; and (3) requires less than
20 hours per week.

ii.
Subject to the reductions provided for in this Section 1(c)(ii), after the
Separation Date, Employee shall continue to receive the Payment through July 31,
2020. In the event Employee secures employment or becomes an independent
contractor and works 21 or more hours per week, then the Payment made to
Employee shall be reduced in accordance with Section 9.2.4 of the Employment
Agreement. Furthermore, after the Separation Date, and in accordance with
federal law and the applicable benefit plan, the Company shall timely provide
Employee with all necessary and required documents and information to allow
Employee to elect continuation coverage as provided for in the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Should Employee elect and
qualify for continuation coverage pursuant to COBRA, the Company shall make an
additional payment to Employee of $1,395.64 per month to assist with Employee’s
transition to a new benefits provider (the “Benefits Payment”). The Company
shall pay the Benefits Payment until the earliest of (1) July 31, 2020, (2) the
applicable Company plan terminates or discontinues, or (3) Employee obtains
other employment and thereby meets the requirements for ceasing coverage under
29 U.S.C. § 1162(2)(D).

iii.
Employee shall resign from all positions with the Company, including any of its
parent, subsidiary, or affiliate companies, effective as of the date Garden
Leave commences.

d.Adequate Consideration. The Parties agree that this Agreement is supported by
adequate consideration based on the mutual covenants and promises set forth
herein. Moreover, Employee acknowledges that the Severance Payment provided
pursuant to this Agreement is provided solely as consideration for the mutual
promises set forth in this Agreement, and does not constitute payments or
benefits to which Employee would otherwise be entitled under applicable law or
Company policies.


e.No Other Payments. Except as provided herein, Employee acknowledges that no
other compensation, wages, payment, bonus, accelerator, reimbursement, equity
awards, vesting or benefit of any nature whatsoever is due and owing by the
Company to Employee. Employee represents that he has previously reported all
hours worked for the Company in strict accordance with Company policy and that
he is not owed any salary, reimbursement, or compensation for any hours worked.
Employee further represents that, as of the Effective Date, he has previously
been reimbursed for all expenses and costs for which the company is or may be
responsible.


f.Reporting. Employee acknowledges and agrees that as a public company, the
Company, including its parent company, may have certain reporting or disclosure
obligations relating to the parties, Employee’s title or status, or the
fulfillment of the parties’ respective rights and obligations as provided for in
this Agreement or pursuant to Employee’s employment with the Company. Employee
acknowledges and agrees that the Company shall make whatever report or
disclosure it believes is required by law or is reasonably prudent. Employee
further acknowledges and agrees that the Company makes no representation or
warranty regarding the form, substance, or timing of any such report or
disclosure, or the number of reports or disclosures it may decide to make.





--------------------------------------------------------------------------------





2. Restricted Equity. Contingent upon Employee signing this Agreement and not
timely revoking, the Company agrees to permit 171 Restricted Stock Units to vest
on August 21, 2019 and to accelerate the vesting of certain awards of the
Employee’s Equity according to this section 2:


a.
On the Effective Date, 65,462 Restricted Common Units - Class B shall vest;

b.
Subject to Employee’s ongoing obligations under this Agreement, the CINSA, and
the Employment Agreement, six (6) months after the Effective Date, 32,731
Restricted Common Units - Class B shall vest; and

c.
Subject to Employee’s ongoing obligations under this Agreement, the CINSA, and
the Employment Agreement, on July 31, 2020, 32,731 Restricted Common Units -
Class B shall vest.

Upon the Effective Date, Employee’s rights to the Equity described in Section
2(a) shall not be restricted except as set forth in the Company’s Insider
Trading Policy and according to applicable law and regulations. Employee
acknowledges and agrees that, in the event he breaches this Agreement, the
CINSA, or the Employment Agreement, he shall forfeit any Equity that has yet to
vest in accordance with the timetables set forth in this Section 2. Furthermore,
Employee acknowledges and agrees that, except as provided in this Section 2, he
shall forfeit all right, title, and interest in any and all unvested equity,
including Restricted Common Units, Options, and/or Restricted Stock Units.
Except as amended hereby, Employee’s equity awards shall continue to be subject
to the Equity Agreements.


3. Release of Claims by Employee.


a.In exchange for the consideration provided in this Agreement, including
without limitation the Severance Payment, Employee, for himself and his heirs,
executors, representatives, agents, assigns, and all persons and entities
claiming by, through, or under him, hereby irrevocably and unconditionally fully
and forever waives, releases, and discharges the Company, including the
Company’s parents, subsidiaries, affiliates, predecessors, successors, and
assigns, and each of its and their respective officers, directors, employees,
shareholders, and partners, in their corporate and individual capacities (both
individually and collectively, the “Released Parties”), from any and all claims,
liabilities, charges, obligations, demands, grievances, lawsuits, causes of
action, attorney fees, costs, and liabilities of any kind or nature whatsoever,
including without limitation claims for contribution, subrogation, or
indemnification, whether known or unknown (collectively, “Claims”), which
Employee may have or has ever had as of the Effective Date against the Released
Parties in any way related to any way related to the Employee’s hire, benefits,
employment, termination, or separation from employment with the Company by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter (the “Released Claims”).


The Released Claims include, but are not limited to, any matters, causes, or
things whatsoever that were, have been, or in any way could have been alleged as
of the Effective Date including but not limited to, any and all claims arising
under federal, state, or local employment, civil rights, labor, wage and hour,
wage payment, back pay or similar laws, including, without limitation, claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, whistle-blowing or liability in tort, common law
claims, claims of any kind that may be brought in any court or administrative
agency, any claims arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 1981-1988, the Civil Rights Act of 1991, the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act of 1973, the Fair Labor Standards Act,
the Employee Retirement Income Security Act, the Family and Medical Leave Act,
the Genetic Information Nondiscrimination Act, the National Labor Relations Act,
the Fair Credit Reporting Act, Executive Order I 1246, the Immigration Reform
and Control Act of 1986, the Utah Anti-Discrimination Act, the Utah Minimum Wage
Act, and the Utah Payment of Wages Act, the New Jersey Law Against
Discrimination, the New Jersey Family Medical





--------------------------------------------------------------------------------





Leave Act, the New Jersey Conscientious Employee Protection Act, the New Jersey
Wage Payment Law, the New Jersey Wage and Hour Law, retaliation claims under the
New Jersey Workers’ Compensation Act, the New Jersey Equal Pay Act, the New
Jersey Civil Union Act, the New Jersey Smoking Law, and all other federal, state
or local statutes, ordinances, and regulations. Employee understands that the
Released Claims include a release of claims arising under the Age Discrimination
in Employment Act.
b.Provided, however, notwithstanding anything to the contrary set forth herein,
this Section 4 shall not (i) extend to any obligations of the Company under this
Agreement or any claims that cannot be waived under applicable law; (ii)
prohibit any claims by Employee for unemployment insurance benefits or worker’s
compensation benefits under the New Jersey Unemployment Insurance Law and New
Jersey Workers’ Compensation Act; (iii) prohibit Employee from filing charges
with the Equal Employment Opportunity Commission or state anti-discrimination
agencies for violation of state or federal employment laws within the
jurisdiction of those agencies, except that Employee does specifically waive
Employee’s right to personal monetary recovery in connection with such charges;
(iv) eliminate any vested rights that Employee may have under any employee
pension or welfare benefit plan in which he participated as an employee of the
Company; and/or (v) prohibit Employee’s participation in the Company’s employee
health benefit plan, as allowed by COBRA and the terms, conditions, and
limitations of the plan. In addition, notwithstanding anything to the contrary
contained herein, nothing in this Agreement prohibits Employee from reporting
possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21 F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies).


c.Employee acknowledges that he may hereafter discover facts different from or
in addition to those he now knows or believes to be true with respect to the
Released Claims, and Employee expressly agrees to assume the risk of the
possible discovery of additional or different facts, and agrees that this
Agreement shall remain effective in all respects, regardless of such additional
or different facts.


4. Twenty-One Day Consideration Period. The Company provided this Agreement to
Employee on July 30, 2019. Employee may elect to take up to twenty-one (21) days
to consider whether to accept this Agreement, although Employee may sign this
Agreement before then. Changes to this Agreement, whether material or
immaterial, do not restart the running of the 21-day period. If Employee fails
to execute this Agreement within the twenty-one (21) day period, then the terms
and conditions contained in this Agreement are automatically withdrawn without
further action or notice by the Company.


5. Seven Day Revocation Period. Following execution of this Agreement, Employee
shall have seven (7) days to revoke this Agreement. To be effective, the
revocation must be in writing, signed by Employee, and delivered to , 182 North
Union Avenue, Farmington, Utah 84025, email: , on or before 5 p.m. MDT of the
7th day. This Agreement shall become effective on the eighth (8th) day following
execution of this Agreement (the “Effective Date”). If Employee revokes this
Agreement, Employee shall not be eligible to receive any compensation or
benefits under this Agreement and the Company shall have no obligations
hereunder.


6. Employee Representations. Employee warrants and represents that he has not
filed any claims, complaints, or actions of any kind against the Company with
any court or local, state or federal government agency; that he has been
properly paid for all hours worked for the Company; that he has received all
salary, wages, commissions, bonuses, and other compensation due to the Employee;
and that he has not engaged in any unlawful conduct relating to the business of
the Company.


Nothing in this Agreement prohibits or restricts Employee from filing a charge
or complaint with the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, or any
other federal or state regulatory authority (collectively, “Agencies”). Employee
further understands that this Agreement does not limit Employee’s ability to
communicate with any of the Agencies or otherwise participate in





--------------------------------------------------------------------------------





any investigation or proceeding that may be conducted by any of the Agencies in
connection with reporting a possible securities law violation without notice to
the Employer. This Agreement does not limit the Employee’s right to receive an
award for information provided to any securities regulatory agency or authority.


7. Return of Company Property. In accordance with Employee’s obligations under
Sections 1 and 2 of the CINSA, Employee covenants and represents that he has
returned to the Company all Confidential Information, including without
limitation: (i) all documents, whether in print or electronic form, or other
information about the Company, including without limitation confidential,
proprietary or trade secret information, whether developed by Employee or any
other employee of the Company; (ii) all electronic equipment and electronic
storage devices (e.g., computers, cellular phones, thumb drives, etc.); and
(iii) all company property, credit cards, office keys, and other property that
Employee obtained or that were made available to him as a consequence of his
employment with the Company. Employee further affirmatively acknowledges that he
has removed all Confidential Information belonging to the Company from
Employee’s personal electronic devices, including without limitation his mobile
phone. Employee acknowledges and agrees that Employee’s obligations pursuant to
Sections 1 and 2 of the CINSA regarding Confidential Information expressly
survive the termination of Employee’s employment with the Company.


8. Confidential Agreement. Employee agrees that the terms of this Agreement
shall be and remain confidential, and Employee promises and covenants not to
disclose, publicize, or cause to be publicized any of the terms and conditions
of this Agreement except to (i) Employee’s spouse, legal counsel, and financial
or tax advisor, upon condition that each such person be advised by Employee of
Employee’s confidentiality obligations hereunder and that any disclosure by such
person will be deemed a disclosure by Employee; (ii) as required by validly
issued subpoena, court order, or federal or state law or regulation; or (iii) in
legal proceedings for breach of or to enforce the terms of this Agreement.


9. Non-disparagement.


a.
Employee’s Obligations. Employee agrees that he shall not do or say anything
that a reasonable person would expect at the time would have the effect of
diminishing or constraining the goodwill, good reputation, and/or business
opportunities of the Released Parties or their business, products, services, or
personal lives. This obligation shall include, but shall not be limited to,
refraining from making negative statements about the Released Parties or their
methods of doing business, the effectiveness of their business policies, or the
quality of any of their products, services or personnel. This section also
expressly includes the making or publication of such statements on Facebook,
LinkedIn, Twitter, Instagram, Glassdoor or other social media, regardless of
whether the statements are accessible to the general public or limited to
“friends” or others to whom Employee has expressly granted access. This is a
continuing obligation that shall survive this Agreement.

Nothing in this Section 9 shall restrict Employee’s right to file any charge
with or cooperate in any investigation conducted by the Agencies, as set forth
more fully in Section 6 above, or is intended to preclude or dissuade Employee
from engaging in legally protected activities protected by state and federal
law, including the National Labor Relations Act or federal securities laws,
including the Dodd-Frank Act, to the extent such rights cannot be waived by
agreement.
b.
The Company’s Obligations. The Company agrees that it shall not do or say
anything that would be slanderous, libelous or defamatory in nature regarding
the Employee. For the purposes of this section 9(b) only, the term “the Company”
shall be limited to its executives reporting directly to Aaron Skonnard as of
the Effective Date of this Agreement.



10. Forfeiture of Consideration. Employee acknowledges and understands that (a)
the provisions of Sections 8 and 9; (b) the provisions of Sections 1, 2 and 3 of
the CINSA and the terms of the Addendum; and (c) Sections 10 and 14 of the
Employment Agreement are each material terms of this Agreement and that the
Company would not be willing to enter into this Agreement, the CINSA or the
Employment Agreement without such provisions. Therefore, if Employee breaches
the terms of Sections 8 or 9 of this Agreement; Sections 1 or 3 of the





--------------------------------------------------------------------------------





CINSA and the terms of the Addendum; or Sections 10 or 14 of the Employment
Agreement, then Employee acknowledges and agrees that the Company, in its sole
discretion, (x) may require that Employee repay to the Company within seven (7)
business days some or all of the Payment paid by the Company to Employee under
Section 1 above and/or (y) may require that Employee forfeit any Equity that has
not yet vested pursuant to Section 2 above. In addition, Employee acknowledges
that he will remain liable for any actual damages suffered by any of the
Released Parties arising from or relating to Employee’s breach of the
aforementioned sections.


11. Remedies. In the event of a breach or threatened breach by the Employee of
any of the provisions of this Agreement, the Employee hereby consents and agrees
that the Company shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. Any equitable relief shall be in addition to, not instead of,
legal remedies, monetary damages, or other available relief.


12. Confirmation of Prior Agreements. Notwithstanding anything in this Agreement
to the contrary, Employee understands and agrees that nothing in this Agreement
shall alter, limit, or void the respective rights and obligations of the parties
under the CINSA; the Equity Agreements (except as amended herein); Sections 10,
13, and 14 of the Employment Agreement; or any other agreement entered into
between Employee and the Company prior to the date hereof. Any covenants in
those prior agreements that were designed to restrict Employee’s actions during
employment and/or Garden Leave or that were intended to survive separation of
employment shall continue in full force and effect, including without limitation
the non-compete, non-solicitation, and confidentiality provisions of any of
those prior agreements.


13. Not an Admission. This Agreement is not an admission by any party hereto
that either has violated any contract, law, or regulation or that the Company or
Employee has discriminated against the other or otherwise infringed on the
other’s rights and privileges or done any other wrongful act. Rather, the
Parties have entered into this Agreement with the intention to avoid disputes
and any attendant inconvenience and expense.


14. Entire Document. With the exception of the CINSA, the Equity Agreements
(except as amended herein), and those provisions that survive Employee’s
termination pursuant to Section 12 above, this Agreement is the entire,
integrated agreement between the parties regarding the subject matter of this
Agreement. No other promises or agreements regarding the subject matter of this
Agreement have been made to either Employee or the Company other than those
contained in this Agreement. In electing to sign this Agreement, neither the
Employee nor the Company has relied on any representation or promise, whether
oral or written, not specifically set forth in this Agreement.


15. No Assignment of Claims. Employee represents that he has not made, and will
not make, any assignment of Claim(s) released by this Agreement and that no
other person or entity had or has any interest in any Claim(s) released by
Employee under this Agreement. Employee agrees to indemnify and hold harmless
the Company from any and all claims, demands, expenses, costs, attorneys’ fees,
and causes of action asserted by any person or entity due to a violation of this
non-assignment provision.


16. Miscellaneous. This Agreement shall be governed by the laws of the State of
Utah. Notwithstanding any Utah statutory or case law to the contrary, this
Agreement may not be modified except by a document signed by a duly authorized
representative of the Company and the Employee, whether or not such claimed
modification is supported by separate consideration. Any waiver by any party
hereto of any breach of any kind or character whatsoever by any other party,
whether such waiver be direct or implied, shall not be construed as a continuing
waiver of, or consent to, any subsequent breach of this Agreement on the part of
the other party. In addition, no course of dealing between the parties, nor any
delay in exercising any rights or remedies hereunder or otherwise, shall operate
as a waiver of any of the rights or remedies of the parties. This Agreement
shall inure to and bind the heirs, devisees, executors, administrators, personal
representatives, successors, and assigns, as





--------------------------------------------------------------------------------





applicable, of the respective parties hereto. The parties agree that any dispute
between them, whether arising under this Agreement or relating to the
enforceability or interpretation thereof, shall be subject to the exclusive
jurisdiction of the federal or state courts situated in the State of Utah, and
each party hereby submits itself to the personal jurisdiction of the courts
situated in the State of Utah.


17. Severability. The provisions of the Agreement are severable. If any part of
this Agreement is found to be unenforceable by a court of competent
jurisdiction, the other provisions shall remain fully valid and enforceable.
Such a finding shall not affect the validity of the remainder of this Agreement,
which shall remain in full force and effect and continue to be binding on the
Parties. Notwithstanding the foregoing, if any portion of Section 3 of this
Agreement is found to be unenforceable, then the Company, in its sole
discretion, may require that Employee repay to the Company the full amount of
the Payment paid by the Company to Employee during Garden Leave, as set forth in
Section 1 hereof, to the fullest extent allowed by law.


18. Attorneys’ Fees. If a civil action or other proceeding is brought to enforce
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs, and expenses incurred, in addition to any other relief
to which such party may be entitled, whether incurred before or after the filing
of a civil action or the entry of judgment.


19. Knowing and Voluntary Execution. Employee specifically represents that he
has carefully read and fully understands all of the provisions of this
Agreement, and that he is voluntarily and knowingly entering into it. Employee
also specifically represents that prior to signing this Agreement, he was
provided a reasonable period of time within which to consider whether to accept
this Agreement. Employee has been advised that this is an important legal
document and that he should consult with an attorney of his choosing prior to
entering into this Agreement. Employee specifically represents that he has been
given an opportunity to consult with counsel and that, to the extent desired, he
has done so.


20. Authority to Enter Agreement. The Company warrants and represents that it
has full authority to enter into this Agreement, including without limitation
the authority to accelerate the equity discussed in Section 2, and to consummate
the transactions contemplated hereby. The Company further warrants and
represents that this Agreement is not in conflict with any other agreement to
which the Company is a party or by which it may be bound. In addition, the
Company warrants and represents that the individuals executing this Agreement on
behalf of the Company have the full power and authority to bind the Company to
the terms hereof and have been authorized to do so in accordance with the
Company’s corporate structure and organization.


21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Facsimile or other electronically
delivered copies of signature pages to this Agreement shall be treated between
the parties as original signatures for all purposes.


IN WITNESS WHEREOF, the undersigned hereby execute this Agreement knowingly and
voluntarily intending to be legally bound by its terms.


DATED: 7/31/2019
/s/ Joseph DiBartolomeo
 
Joseph DiBartolomeo
 
 
DATED: 8/1/2019
/s/ Aaron Skonnard
 
Name: Aaron Skonnard
 
Its: Chief Executive Officer






